Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 08/13/2021, with respect to the previous drawing objection have been fully considered and are persuasive.  The previous drawing objection has been withdrawn. 

Applicant's arguments filed 08/13/2021 with respect to the 112(a) rejection of claim 1 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “for reconstruction magnetic resonance image data from raw data” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 08/13/2021, with respect to the previous 112 rejections for claims 3-4 and 9 have been fully considered and are persuasive.  The previous 112 rejections for those claims have been withdrawn. 

Applicant’s arguments with respect to the prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 3 is objected to because of the following informalities:  improper wording. The limitation “said variation of a phase encoding or slice encoding” should be “said variation of the phase encoding or slice encoding”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as 
based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without acquiring data according to the pulse sequence or forming a final image, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
	Claim 1 discloses limitations for controlling the MRI apparatus to perform a pulse sequence. However, no data is acquired and no image is disclosed in the claim language which is the purpose of performing the pulse sequence [See ¶0046, 0048 and rest of specification].

Claims 2-9, 10-13 are rejected for depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vicari (WO 2017/182573).

Regarding claim 1, Vicari teaches a method for controlling a magnetic resonance tomography system in a context of a multi-echo imaging method for reconstructing magnetic resonance image data from raw data, the method comprising: 
	exciting a multi-echo readout in the context of the multi-echo imaging method [Fig. 6, wherein the pulse sequence is a multi-echo readout sequence. Page 12 teaches the echo train. See also rest of reference.]; and
	varying a phase encoding or slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout within one phase encoding step [Fig. 6. Wherein the dashed lines indicated the gradient for setting the phase encoding step. The blipped phase-encoding gradients are varied for a plurality of different values for each echo in the phase-encoding step. See also rest of reference.].

Regarding claim 5, Vicari further teaches further comprising: performing a different variation in each case of the phase encoding or slice encoding of temporally successive echoes, wherein temporally successive variation gradients have different moments [Fig. 6, wherein the blipped gradients have differing amplitudes, such that each echo will have a different moment. Claim 3, wherein the data is acquired randomly. Therefore, the blipped gradients will each be different. See also rest of reference.].

Regarding claim 6, Vicari further teaches wherein each echo is recorded with a different phase encoding or slice encoding [Fig. 6, wherein the blipped gradients have differing amplitudes, such that each echo will have a different moment. Claim 3, wherein the data is acquired randomly. Therefore, the blipped gradients will each be different. See also rest of reference.].

Regarding claim 10, Vicari further teaches a controller configured to control the magnetic resonance tomography system by performing the method as claimed in claim 1 [Fig. 1, see control unit 7 and acquisition unit 4. See also rest of reference.].

Regarding claim 11, Vicari further teaches the magnetic resonance tomography system comprising the controller as claimed in claim 10 [Fig. 1, see control unit 7 and acquisition unit 4 is part of MRI system 1 . See also rest of reference.].

Regarding claim 12, Vicari further teaches a non-transitory computer program product comprising a computer program which is loadable directly into a memory of a processing system or of a controller of a medical resonance tomography system, and which comprises program segments, in order to perform the steps of the method as claimed in claim 1 when the computer program is executed in the processing system or the controller [Fig. 1, see control unit 7 and acquisition unit 4 is part of MRI system 1. Claim 15 wherein the computer program is used to run the system. See also rest of reference.].

Regarding claim 13, Vicari further teaches a non-transitory computer-readable medium on which program portions are readable and executable by a computer are stored, in order to carry out the steps of the method as claimed in claim 1 when the program portions are executed by the computer [Fig. 1, see control unit 7 and acquisition unit 4 is part of MRI system 1. Claim 15 wherein the computer program is used to run the system. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vicari, in view of Zhang (US 6,801,037).

Regarding claim 2, Vicari further teaches further comprising: 
[Fig. 1, wherein the MRI includes a input 8 for allowing a user to execute the MRI apparatus. See also rest of reference.];
	providing a multi-echo sequence from a data memory as a function of the examination request, wherein the multi-echo sequence include variation gradients that are designed for variation of a phase encoding or slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout [Fig. 6. Wherein the dashed lines indicated the gradient for setting the phase encoding step. The blipped phase-encoding gradients are varied for a plurality of different values for each echo in the phase-encoding step. See also rest of reference.]; and 
	applying the modified multi-echo sequence in order to control the magnetic resonance tomography system [Fig. 6, wherein the pulse sequence is executed. See also rest of reference.].
	However, Vicari is silent in teaching wherein the multi-echo sequence is modified.
	Zhang, which is also in the field of MRI, teaches providing an examination request in the context of the multi-echo imaging method [Col. 7, lines 14-44 wherein the user can select the pulse sequence used. See also rest of reference.];
	providing a multi-echo sequence from a data memory as a function of the examination request [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. See also rest of reference.], wherein the multi-echo sequence is modified to include variation gradients that are designed for variation of a phase encoding or slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. See also rest of reference.]; and 
	applying the modified multi-echo sequence in order to control the magnetic resonance tomography system [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. See also Fig. 1-2 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vicari and Zhang because both Vicari and Zhang are in the field of MRI and teach multi-echo pulse sequences and because Zhang teaches that it is known in the art to allow easy customization of generic pulse sequences to create pulse sequences with desired characteristics [Zhang - Col. 7, lines 14-44; Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32]. This allows for an output image that can better show any desired areas of a patient. 

Regarding claim 3, Vicari further teaches further comprising: further comprising: providing an examination request in the context of the multi-echo imaging method [Fig. 1, wherein the MRI includes a input 8 for allowing a user to execute the MRI apparatus. See also rest of reference.]; producing or providing a preliminary multi-echo sequence as a function of the examination request [Fig. 6. Wherein the dashed lines indicated the gradient for setting the phase encoding step. The blipped phase-encoding gradients are varied for a plurality of different values for each echo in the phase-encoding step. See also rest of reference.]; inserting variation gradients that are designed for said variation of a phase encoding or slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout [Fig. 6. Wherein the dashed lines indicated the gradient for setting the phase encoding step. The blipped phase-encoding gradients are varied for a plurality of different values for each echo in the phase-encoding step. See also rest of reference.]; Application No. 16/695,2693Docket No.: 26965-5988 Amendment dated August 13, 2021 Reply to Office Action of May 13, 2021 applying the modified multi-echo sequence to control the magnetic resonance tomography system [Fig. 6, wherein the pulse sequence is executed. See also rest of reference.]; 
	However, Vicari is silent in teaching modifying the preliminary multi-echo sequence; after providing the examination request, checking whether a suitable multi-echo sequence is present in a data memory; if the result of the checking is positive, using the multi-echo sequence from the data memory; and if the result of the checking is negative, using the modified preliminary multi-echo sequence.
	Zhang further teaches providing an examination request in the context of the multi-echo imaging method [Col. 7, lines 14-44 wherein the user can select the pulse sequence used. An FSE pulse sequence can be selected. See also rest of reference.]; producing or providing a preliminary multi-echo sequence as a function of the examination request [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. See also rest of reference.]; modifying the preliminary multi-echo sequence by inserting variation gradients that are designed for said variation of a phase encoding or slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. See also rest of reference.];  2018P20939 26965-5988 23applying the modified multi-echo sequence to control the magnetic resonance tomography system [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. See also rest of reference.]; after providing the examination request, checking whether a suitable multi-echo sequence is present in a data memory [Col. 7, lines 14-44 wherein the “open file” button may be used to see if a corresponding pulse exists. Col. 10, lines 40-63, wherein the customized sequence can be used and saved for future use. See also rest of reference.].; if the result of the checking is positive, using the multi- echo sequence from the data memory [Col. 7, lines 14-44 wherein the “open file” button may be used to see if a corresponding pulse exists. Col. 10, lines 40-63, wherein the customized sequence can be used and saved for future use. See also rest of reference.]; and if the result of the checking is negative, using the modified preliminary multi-echo sequence [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. Col. 10, lines 40-63, wherein the customized sequence can be used and saved for future use. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vicari and Zhang because both Vicari and Zhang are in the field of MRI and teach multi-echo pulse sequences and because Zhang teaches that it is known in the art to allow easy customization of generic pulse sequences to create pulse sequences with desired characteristics [Zhang - Col. 7, lines 14-44; Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32]. This allows for an output image that can better show any desired areas of a patient.

Regarding claim 9, Vicari teaches an apparatus for generating a multi-echo sequence, comprising: 
	a data interface configured to receive an examination request in context of a multi-echo imaging method for reconstructing magnetic resonance image data from raw data [Fig. 1, wherein the MRI includes a input 8 for allowing a user to execute the MRI apparatus. See also rest of reference.]; 
	a producer configured to produce or provide a preliminary multi-echo sequence as a function of the examination request  [Fig. 6. Wherein the dashed lines indicated the gradient for setting the phase encoding step. The blipped phase-encoding gradients are varied for a plurality of different values for each echo in the phase-encoding step. See also rest of reference.]; 
	a modifier configured by inserting variation gradients that are designed for variation of a phase encoding or slice encoding of temporally successive echoes of an echo train resulting upon application of the multi-echo sequence within one phase encoding step [Fig. 6. Wherein the dashed lines indicated the gradient for setting the phase encoding step. The blipped phase-encoding gradients are varied for a plurality of different values for each echo in the phase-encoding step. See also rest of reference.]; and
	 a data interface configured to transmit the modified multi-echo sequence to be used to control a magnetic resonance tomography system [Fig. 1, see control unit 7 and acquisition unit 4 is part of MRI system 1. Claim 15 wherein the computer program is used to run the system. See also rest of reference.].

	Zhang, which is also in the field of MRI, teaches an apparatus for generating a multi-echo sequence, comprising: 
	a data interface configured to receive an examination request in context of a multi-echo imaging method for reconstructing magnetic resonance image data form raw data [Col. 7, lines 14-44 wherein the user can select the pulse sequence used. An FSE pulse sequence can be selected. See also rest of reference.]; a producer configured to produce or provide a preliminary multi-echo sequence as a function of the examination request [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. See also rest of reference.]; a modifier configured to modify the preliminary multi-echo sequence by inserting variation gradients that are designed for variation of a phase encoding or slice encoding of temporally successive echoes of an echo train resulting upon application of the multi-echo sequence [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. See also rest of reference.]; and a data interface configured to transmit the modified multi-echo sequence to be used to control a magnetic resonance tomography system [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. See also Fig. 1-2 and rest of reference.].
[Zhang - Col. 7, lines 14-44; Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32]. This allows for an output image that can better show any desired areas of a patient.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vicari, in view of previously cited Zhang, and in further view of Gdaniec (US 9,427,171).

Regarding claim 4, Vicari and Zhang teaches the limitations of claim 3, which this claim depends from.
	Vicari and Zhang further teach determining a sampling mask comprising variation gradients in context of the modifying, and for this purpose, determining an application time, an amplitude, or a temporal length of the variation gradients [Vicari – Fig. 6, wherein the varying amplitude of the phase encoding blips will provide a sampling mask (sampling pattern). Zhang - Col. 5, lines 1-11, wherein an FSE pulse sequence is one of the many pulse sequences that can be excited. An FSE pulse sequence includes a multi-echo readout and is known to include varying phase encoding to acquire the different areas of the k-space. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. This will cause a sampling mask (sampling pattern) to be varied because the gradients will be varied. Zhang teaches that the length or amplitudes of the gradients can be modified. See also rest of reference.]. 
	However, Vicari and Zhang are silent in teaching using random generators based on Poisson disk distributions.
[Fig. 5-6; Claim 6; Col. 2, lines 25-36: wherein each of this cited portions teach a sampling pattern that is based on Poisson disk distribution. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vicari and Zhang with the teachings of Gdaniec because Vicari and Zhang teach spin-echo sequences with varying phase encoding gradient amplitudes and Gdaniec teaches that the that the Poisson disk sampling can be used with these sequences and can be used to accelerate sampling [Gdaniec - Col. 2, lines 25-36; Col. 4, lines 17-20] and therefore, speed up acquisition time which is also a goal of Vicari [See “parallel imaging” in both Vicari and Zhang]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vicari, in view of Zhang (US 2015/0355301. . Herein referred to as ‘301 so as not to be confused with previously cited Zhang), and in further view of Meineke (US 2019/0212406).

Regarding claim 7, Vicari teaches the limitations of claim 3, which this claim depends from.
	Vicari is silent in teaching further comprising: reconstructing single images with a different TE time using iterative reconstruction in each case from single echoes; and inputting 
	‘301, which is also in the field of MRI, teaches further comprising: reconstructing single images with a different TE time [¶0009. See also rest of reference.]; and inputting the reconstructed single images for a Multi-Echo Data Image Combination (MEDIC) image computation [¶0034-0035. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vicari and ‘301 because Vicari teaches multi-echo imaging and ‘301 also teaches multi-echo imaging and because ‘301 teaches that MEDIC is known type of multi-echo sequence [‘301 - ¶0034-0035. See also rest of reference.] and utilizes parallel imaging, wherein Vicari teaches the method can be combined with parallel imaging [Vicari – See page 15]. 
	However, Vicari and ‘301 are silent in teaching using iterative reconstruction in each case from single echoes.
	Meineke, which is also in the field of MRI, teaches using iterative reconstruction in each case from single echoes [Abstract; ¶0004; ¶0021. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vicari and ‘301 with the teaching of Meineke because Meineke teaches a multi-echo imaging method, similar to both Vicari and ‘301 and Meineke teaches it is known to use an iterative reconstruction method when acquiring a T2* map, which is one of the known outputs of using a MEDIC scanning sequence [Meineke - Abstract; ¶0004; ¶0021. See also rest of reference.].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vicari, in view of previously cited ‘301.

Regarding claim 8, ‘301 teaches the limitations of claim 1, which this claim depends from.
	‘301 is silent in teaching wherein the multi-echo sequence is a multi-echo sequence in context of a Multi-Echo Data Image Combination (MEDIC) scan, a Dual-Echo Steady-State (DESS) scan, or a scan in context of a DIXON method.
	‘301, which is also in the field of MRI, teaches further comprising: wherein the multi-echo sequence is a multi-echo sequence in context of a Multi-Echo Data Image Combination (MEDIC) scan, a Dual-Echo Steady-State (DESS) scan, or a scan in context of a DIXON method [¶0034-0035. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vicari and ‘301 because Vicari teaches multi-echo imaging and ‘301 also teaches multi-echo imaging and because ‘301 teaches that MEDIC is known type of multi-echo sequence [‘301 - ¶0034-0035. See also rest of reference.] and utilizes parallel imaging, wherein Vicari teaches the method can be combined with parallel imaging [Vicari – See page 15].


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RISHI R PATEL/Primary Examiner, Art Unit 2896